             Case 5:17-cv-02292-JLS Document 63 Filed 03/04/19 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER WELLER, on behalf                :
himself and all others similarly situated,   :
               Plaintiff,                    :       CIVIL ACTION
                                             :
                v.                           :
                                             :
DOLLAR GENERAL CORP.,                        :
DOLGENCORP, LLC,                             :       No. 17-2292
          Defendants.                        :


                                        MEMORANDUM

TIMOTHY R. RICE                                                             March 4, 2019
U.S. MAGISTRATE JUDGE

       Plaintiff Christopher Weller has filed a Motion to Strike and for Sanctions (doc. 47)

against Defendants Dollar General Corp. and Dolgencorp, LLC. (collectively, “Dolgencorp”).

Weller argues that witness declarations filed by Dolgencorp in response to Weller’s motion for

class certification and conditional collective action certification were obtained through improper

ex parte communications and/or that Dolgencorp never disclosed the declarants as required by

Fed. R. Civ. P. 26. Dolgencorp claims it was entitled to communicate with the declarants to

defend itself, and that it properly notified Weller. I find Dolgencorp improperly communicated

with the putative class members before certification was decided and shall impose appropriate

sanctions.

   A. Background

       In May 2017, Weller, individually and on behalf of others similarly situated, filed a

proposed collective action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et

seq. and a proposed class action under the Pennsylvania Minimum Wage Act of 1968, 43 P.S. §

333.101, et seq., the Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1, et seq.,
          Case 5:17-cv-02292-JLS Document 63 Filed 03/04/19 Page 2 of 9



and common law unjust enrichment. See Compl. (doc. 1). In July 2017, Dolgencorp provided

Weller with initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1), identifying six supervisors at

Dolgencorp’s distribution center in Bethel, Pennsylvania (the “Bethel Distribution Center”)

where Weller formerly worked. Dolgencorp also generally identified: “Selected hourly

employees in the [Bethel Distribution Center where Weller and Opt-In Plaintiffs] worked.”

Motion to Strike Br., Ex. A, Initial Disclosures.

       Discovery related to class certification ended in July 2018. See 5/31/2018 Stipulation

and Order (doc. 24). In August 2018, Weller moved for conditional certification of his proposed

FLSA collective action and certification of his proposed class for his state law claims under Fed.

R. Civ. P. 23. See Motion to Certify (doc. 35). Weller sought certification of a FLSA opt-in

class consisting of “non-exempt, hourly employee[s]” at Dolgencorp’s distribution centers in 14

states, including Pennsylvania, from May 18, 2014 until the present. See Motion to Certify Br.

(doc. 36) at 3. For his Fed. R. Civ. P. 23 state law claims, Weller requested certification of an

opt-out class consisting of “non-exempt, hourly employee[s]” in Pennsylvania from May 18,

2013 until the present. See id. at 4.

       In September 2018, Dolgencorp’s counsel visited the Bethel Distribution Center,

interviewed various employees, and obtained declarations from some of them to support

opposition to Weller’s motion to certify his class.1 See Resp., Ex. 1, M. Hensley Dec. ¶¶ 2-3.

On October 18, 2018, Dolgencorp opposed Weller’s motion and attached 16 declarations from

hourly employees at the Bethel Distribution Center, charts summarizing information provided by




1
        On October 4, 2018, Dolgencorp provided Weller with a privilege log in which it
generally listed “Witness declarations prepared by [defense counsel] and signed by current
Dollar General employees at the [Bethel Distribution Center].” See Motion to Strike, Ex. B,
Privilege Log at 4.
                                                    2
          Case 5:17-cv-02292-JLS Document 63 Filed 03/04/19 Page 3 of 9



the declarants, and four declarations from Bethel Distribution Center supervisory employees.

See Resp., Exs. 1B-1F, 3-18. Dolgencorp had failed to identify any of the 20 declarants in its

initial disclosures or supplements to the disclosures.

   B. Defense Counsel’s Communication with Putative Class Members

       Weller argues that defense counsel’s ex parte communication with the 16 hourly

employees at the Bethel Distribution Center, who were putative members of his collective and

class actions, was prohibited under Pennsylvania law, which treats such putative members as

represented parties until a certification decision is made. See Gates v. Rohn and Haas Co., No.

06-1743, 2006 WL 3420591 *6 n.2 (E.D. Pa. Nov. 22, 2006) (defendants could not contact and

interview putative class members who are considered represented parties until certification

decision); Dondore v. NGK Metals Corp., 152 F. Supp. 2d 662, 666–66 (E.D. Pa. 2001)

(Pennsylvania Rules of Professional Conduct “prohibit defense counsel from contacting or

interviewing potential witnesses who are putative class members . . . without the consent of

counsel for the named plaintiffs in that action”); Braun v. Wal-Mart Stores, Inc., No. 3127-2002,

2003 WL 1847695, *2–*3 (C.C.P. Jan. 15, 2003) (“under Pennsylvania law putative class

members are parties to the action until the court declines to certify the action” and should be

afforded the protections of the Rules of Professional Conduct); see also Pa. R.P.C. 4.2 (lawyer

“shall not communicate about the subject of the representation with a party the lawyer knows to

be represented by another lawyer in the matter, unless the lawyer has the consent of the other

lawyer or is authorized to do so”); E.D. Pa. Civ. P. 83.6, IV.B (adopting Pennsylvania Rules of

Professional Conduct as Rules of Professional Conduct in the U.S. District Court for the Eastern

District of Pennsylvania).




                                                 3
          Case 5:17-cv-02292-JLS Document 63 Filed 03/04/19 Page 4 of 9



       Dolgencorp claims Weller’s legal authority does not apply to FLSA claims, which

require the putative members to affirmatively opt into the case to become a party. See 29 U.S.C.

§ 216(b) (“No employee shall be a party plaintiff to any such action unless he gives his consent

in writing to become such a party.”); see also Longcrier v. HL-A Co., Inc., 595 F. Supp. 2d 1218,

1225 (S.D. Ala. 2008) (“defendant in § 216(b) action is not categorically forbidden from

communicating with prospective opt-in plaintiffs”); Kerce v. W.Telemarketing Corp., 575 F.

Supp. 2d 1354, 1366 (S.D. Ga. 2008) (before decision on certification, each side has to

communicate with potential class members); Parks v. Eastwood Ins. Serv. Inc., 235 F. Supp. 2d

1082, 1085 (C.D. Cal. 2002) (no prohibition against communication with § 216(b) potential

plaintiffs unless communication undermines or contradicts Court’s notice).2 It further contends

that, under case law governing Fed. R. Civ. P. 23 class actions, defense counsel cannot be

prohibited from communicating with putative class members unless it is justified by a likelihood

of serious abuse.

       Although some nonbinding legal authority permits defense counsel to communicate ex

parte with putative opt-in collective action members in FLSA cases, Weller’s case also features a

potential Fed. R. Civ. P. 23 class for state law claims. Dolgencorp’s ex parte communication

related to putative members of both the FLSA and Fed. R. Civ. P. 23 classes. Accordingly,

Dolgencorp was bound by law governing Rule 23 class actions in Pennsylvania, and it was not

permitted to communicate with the declarants merely based on the case law governing FLSA

class actions.




2
       Dolgencorp also notes that this Court has considered declarations from putative class
members submitted by defendants in other cases involving FLSA and Rule 23 class actions. See
Resp. at 8. Consideration of those declarations does not establish that they were properly
obtained.
                                                4
          Case 5:17-cv-02292-JLS Document 63 Filed 03/04/19 Page 5 of 9



       Dolgencorp contends that Gulf Oil Co. v. Bernard, 452 U.S. 89 (1981), controls Fed. R.

Civ. P. 23 claims and does not bar it from communicating with the declarants. In Gulf Oil, the

district court prohibited communication between putative class members and counsel without

prior court approval. Id. at 94–95. The Court concluded that the district court had abused its

discretion by interfering with the plaintiff’s efforts to inform potential parties of the suit and

obtain information about the merits of his case. Id. at 101–04. The Court held that such a “broad

restraint on communication” must be “based on a clear record and specific findings that reflect a

weighing of the need for a limitation and the potential interference with the rights of the parties.”

Id. at 101, 104 n.21.

       The Court, however, never sanctioned ex parte communication between defense counsel

and putative class members, or held that such communication could not be limited. Rather, the

Court recognized the potential for abuse in communication with potential class members and the

district court’s authority to enter orders limiting such communication where needed. Id. at 104;

see also In re Sch. Asbestos Litig., 842 F.2d 671, 683 (3d Cir. 1988) (district court had discretion

under Gulf Oil to regulate misleading and confusing communication with putative class

members); Faloney v. Wachovia Bank, N.A., No. 07-cv-1455, 2008 WL 11366235, *1-*2 (E.D.

Pa. July 28, 2008) (relying on Gulf Oil to prohibit ex parte communication between defense

counsel and putative class members because it could confuse unsophisticated class members).

       The Court also noted that ethics rules may properly limit communication between

counsel and represented parties or other parties with interests in an action. See Gulf Oil, 452

U.S. at 104 n.21 (“rules of ethics properly impose restraints on some forms of expression”)

(citing ABA Code of Professional Resp., DR 7–104 (1980) (lawyer cannot communicate with

another represented party in case or give advice to an unrepresented person with conflicting



                                                   5
            Case 5:17-cv-02292-JLS Document 63 Filed 03/04/19 Page 6 of 9



interests)). Contrary to Dolgencorp’s claim, federal and state cases barring ex parte

communication based on the rules of professional conduct are consistent with Gulf Oil. See

Gates, 2006 WL 3420591, *6 n.2; Dondore, 152 F. Supp. 2d at 666; Braun, 2003 WL 1847695,

at *1-*3.

       Dolgencorp nonetheless maintains that Dondore and Braun are inapplicable here because

they concerned class actions under Pa. R. Civ. P. 1701, not Fed. R. Civ. P. 23. The Dondore and

Braun courts, however, did not rely on Rule 1701. Further, class actions brought under Pa. R.

Civ. P. 1701 and Fed. R. Civ. P. 23 both require class members to opt out of the class and are

governed by the rules of professional responsibility. In Gates, which involved a proposed Fed.

R. Civ. P. 23 class action, the Court applied the same analysis to both claims. Gates, 2006 WL

3420591, *6 n.2; see also Walney v. Swepi, No. 13-102, 2017 WL 319801, *13 (W.D. Pa. Jan.

23, 2017) (finding a fiduciary relationship between class counsel and absent class members

during the opt-out period).

       Accordingly, Dolgencorp’s counsel improperly contacted and interviewed the 16 hourly

employees at the Bethal Distribution Center, who were putative members of Weller’s Fed. R.

Civ. P. 23 class. If Dolgencorp was uncertain whether Pennsylvania law applied to its

communication, it should have sought court authorization, or requested the information through

formal discovery.3 See, e.g., Dondore, 152 F. Supp. 2d at 666 (defendant filed motion to confirm




3
       Dolgencorp’s counsel acknowledge they hesitated in contacting putative class members
until Weller filed his motion to certify because they “did not want to risk interviewing any hourly
employee who had already, or would have later, engaged Plaintiff’s counsel and opted in the
lawsuit.” Resp. at 20. Although they seemed to realize that there was a possibility their
communication would be improper until the motion to certify was filed, they fail to cite authority
showing that communication was permissible at that point.
                                                6
          Case 5:17-cv-02292-JLS Document 63 Filed 03/04/19 Page 7 of 9



right to communicate with putative class members; court directed defendant to engage in formal

discovery); Faloney, 2008 WL 11366235, at *1 (same).

   C. Disclosure of Hourly and Supervisory Employees

       Weller also argues that Dolgencorp violated Fed. R. Civ. P. 26 by failing to identify the

20 hourly and supervisory employees in its declarations. Dolgencorp contends that it did not

know that any hourly employees would help its defense until counsel interviewed them in

September 2018 and it notified Weller about these employees one month later by filing the

declaration. Dolgencorp also states that it identified three of the supervisory employees in other

forms of discovery.

       Rule 26(a)(1)(i) requires a party, without waiting for a discovery request, to provide to

the other parties, “the name and, if known, the address and telephone number of each individual

likely to have discoverable information—along with the subjects of that information—that the

disclosing party may use to support its claims or defenses. . . .” A party must supplement its

disclosures if it “learns that in some material respect the disclosure or response is incomplete or

incorrect, and if the additional or corrective information has not otherwise been made known to

the other parties during the discovery process or in writing.” Fed. R. Civ. P. 26(e)(1). If a party

fails to provide the information required by Rule 26(a) and (e), “the party is not allowed to use

that information or witness to supply evidence on a motion . . . unless the failure was

substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

       As discussed, Dolgencorp was barred from ex parte communications with putative class

members to determine if they supported its defense. It therefore could not identify any such

class members in its initial disclosures. Moreover, Dolgencorp timely notified Weller of the

hourly employees who supported its defense upon learning that information by including their



                                                  7
          Case 5:17-cv-02292-JLS Document 63 Filed 03/04/19 Page 8 of 9



declarations with its response to the motion to certify, prompting this dispute. Dolgencorp also

was not required to update its disclosures to identify three of the supervisory employees—John

Zappacosta, Luke Ferguson, and Issac Shokley—because these employees had been made

known to Weller through other forms of discovery. See Resp., Ex. G, H; Mot. to Certify Br. at

12-13. Although Dolgencorp did not identify the fourth supervisory employee, Marcus Cullins,

in other discovery, it nevertheless reasonably notified Weller of him by filing his declaration.

   D. Sanctions for Improper Communication with Putative Class Members

       In determining the appropriate sanctions defense counsel’s improper ex parte

communication, I shall consider: (1) the prejudice caused to Weller as a result of the

communication; (2) the ability to cure that prejudice; (3) the disruption of an orderly and

efficient trial; and (4) Dolgencorp’s bad faith or willfulness. See, e.g., Nicholas v. Pennsylvania

State Univ., 227 F.3d 133, 148 (3d Cir. 2000) (discussing factors to consider in deciding whether

to exclude evidence for discovery violation).

       Dolgencorp’s communication with putative class members prejudiced Weller because it

allowed Dolgencorp, which already had some influence over the putative class members as their

employer, to present the case in a way that may have been more favorable to it. See, e.g.,

Mevorah v. Wells Fargo Home Mortg., Inc., No. C 05-1175 MHP, 2005 WL 4813523, at *4

(N.D. Cal. Nov. 17, 2005) (it is reasonable “to assume that an employee would feel a strong

obligation to cooperate with his or her employer in defending against a lawsuit”); Bublitz v. E.I.

duPont de Nemours & Co., 196 F.R.D. 545, 548 (S.D. Iowa 2000) (“Where the defendant is the

current employer of putative class members who are at-will employees, the risk of coercion is

particularly high; indeed, there may in fact be some inherent coercion in such a situation. This

Court is not the first to recognize this.”). Although Weller seeks to strike the declarations and



                                                 8
          Case 5:17-cv-02292-JLS Document 63 Filed 03/04/19 Page 9 of 9



summaries of those declarations, I find that any prejudice may be cured by allowing Weller to

depose the 16 hourly employees who signed declarations on behalf of Dolgencorp, as well as any

other hourly employees interviewed by Dolgencorp’s counsel, to explore the issues raised in the

declarations and Dolgencorp’s response. See Webster v. Dollar General, Inc., 314 F.R.D. 367,

370 (D.N.J. 2016) (allowing depositions of declarants to cure prejudice rather than exclusion of

evidence, which is drastic and generally disfavored remedy). To ensure that the case is not

delayed, the parties shall conduct the depositions within 60 days, and Weller shall file its reply

brief 30 days thereafter. Although I do not find bad faith, I note that Dolgencorp’s counsel knew

or should have known about the ban on ex parte contact with putative class members.

Accordingly, Dolgencorp shall pay plaintiff’s costs and expenses relating to the 16 depositions.

       An appropriate order follows.




                                                 9
